As filed with the Securities and Exchange Commission on December 16, 2009 Registration No. 2-11147 811-00653 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. // Post-Effective Amendment No. 101 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 36 / X / (Check appropriate box or boxes) PUTNAM INCOME FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / X / on February 28, 2010 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y PINCX PNCBX PUICX PNCMX PIFRX PNCYX Putnam Income Fund Prospectus 2/28/10 Fund summary [ ] What are the fund's main investment strategies and related risks? [ ] Who oversees and manages the fund? [ ] How does the fund price its shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Financial highlights [ ] Investment Category: Income These securities have not been approved or disapproved by the Securities and Exchange This prospectus explains what you Commission nor has the Commission passed should know about this mutual fund upon the accuracy or adequacy of this before you invest. Please read it prospectus. Any statement to the contrary is a carefully. crime. 1 Fund summary Goal Putnam Income Fund seeks high current income consistent with what Putnam InvestmentManagement, LLC (Putnam Management ) believes to be prudent risk. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the fund's prospectus and in How to buy shares beginning on page II-1 of the fund's statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales Maximum sales charge (load) (as a charge (load) percentage of Redemption fee Share class imposed on original purchase (as a percentage of purchases (as a price or total redemption percentage of redemption proceeds) offering price) proceeds, whichever is lower) Class A 4.00% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.25% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution and Annual Service Acquired Fund Fund (12b-1) Other Operating Operating Expense Net Share class Management Fees Fees Expenses Expenses *** Expenses Reimbursement Exp enses **** Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] A Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] B Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] C Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] M Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] R Class [ ] [ ] [ ] [ ] [ ] [ ] [ ] Y *A deferred sales charge of 1.00% on class A shares and of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. **This charge is phased out over six years. ***Estimate of expenses attributable to the fund's investments in other investment companies. ****Reflects projected expenses under a new expense arrangement under which Putnam Management is contractually obligated through July 31, 2010, to limit the funds management fees to an annual rate of 0.412% of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the Board of Trustees at any time. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. After one year, the example does not take into account the expense reimbursement described above. Your actual costs may be higher or lower. 3 Share class 1 year 3 years 5 years 10 years Class A [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] Class B (no redemption) [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] Class C (no redemption) [ ] [ ] [ ] [ ] Class M [ ] [ ] [ ] [ ] Class R [ ] [ ] [ ] [ ] Class Y [ ] [ ] [ ] [ ] Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 331%. Investments, risks, and performance Investments We invest mainly in bonds that are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars , are either investment-grade or below investment-grade and have intermediate- to long-term maturities (three years or longer). We may consider, among other things, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry . This risk includes interest rate risk, which means the prices of the fund
